DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5, 13-15, 20, 22 and 24 are allowable. The restriction requirement between Species A-L, as set forth in the Office action mailed on 09/10/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/10/2018 between Species A-L is fully withdrawn.  Claims 4, 6-7, 16-19, 21 and 23 directed to a non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT

The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, line 11 delete “at least a portion” and replace with --at least the portion--.
	In claim 1, lines 14-15 replace "said neck are internal threads and said one or more threads dispose on" with --said neck, and are internal threads, and said one or more threads disposed on--.
In claim 13, line 9 delete “at least a portion” and replace with --at least the portion--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, 21 and 22, the prior art of record fails to teach or render obvious an aerosol container particularly including a valve threadedly disposed within the neck of the container, where one of the neck and the valve have at least one pawl or ratchet disposed above the at least a portion of the one or more threads of the neck or valve, the other of the valve and the neck having at least one co-acting ratchet or pawl disposed above at least the portion of the one or more threads of the valve or the neck; and a seal positioned between the closed end bottom and the internal threads, wherein the seal is configured to operatively engage a portion of the valve.

 Regarding claims 13-20, 23 and 24, the prior art of record fails to teach or render obvious an aerosol container particularly including a valve threadedly joined to the neck of the outer container, the neck and valve having at least one pawl or ratchet, or co-acting ratchet or pawl disposed above a portion of the one or more threads of the neck or the valve; and a seal disposed within the neck and positioned between the closed end bottom and the one or more threads, wherein the seal is configured to operatively engage a portion of the valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754